                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 1 of 14



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3
                                          5055 North 12th Street, Suite 101
                                     4    Phoenix, Arizona, 85014
                                          Telephone (480) 999-4556
                                     5    docket@millsandwoods.com
                                          Attorneys for Plaintiffs
                                     6
                                     7                             UNITED STATES DISTRICT COURT
                                     8                             FOR THE DISTRICT OF ARIZONA
                                     9
                                         James W. Denby, et al.,                     Case No.: 2:17-CV-00119-SPL
                                    10
                                                              Plaintiffs,             MOTION TO DENY DEFENDANTS’
                                    11                                                     MOTION FOR SUMMARY
                                         vs.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12                                                JUDGMENT UNTIL DISCOVERY IS
                                                                                      CONDUCTED PURSUANT TO RULE
      Phoenix, AZ 85004




                                         City of Casa Grande, et al.,
         480.999.4556




                                    13                                                 56(d) FEDERAL RULES OF CIVIL
                                                              Defendants.                       PROCEDURE
                                    14
                                    15                                                  (Assigned to the Honorable Steven P.
                                                                                                       Logan)
                                    16
                                    17          This matter arises from the unreasonable and destructive force used by Defendants
                                    18 in executing a search warrant for Abram Ochoa at the Denby house (the “Property”) on
                                    19 December 17, 2014. As a result of the Defendants’ actions, Plaintiffs filed a lawsuit
                                    20 asserting various claims, including claims arising under 42 U.S.C. § 1983. Plaintiff filed
                                    21 an amended complaint on April 6, 2017. Defendants filed Motions to Dismiss on June 19,
                                    22 2017 and July 10, 2017. Docs. 51 & 58.
                                    23          In its Case Management Order, this Court granted the parties approximately nine
                                    24 months (or until May 4, 2018) to complete written discovery and depositions. Doc. 60. For
                                    25 over eight months of that time, Defendants’ Motion to Dismiss was pending before this
                                    26 Court.
                                    27          In its Order on the Motion to Dismiss dated March 31, 2018, this Court ruled that
                                    28 Defendants in the case were not entitled to qualified immunity. Doc. 80 (“…resolution of
                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 2 of 14



                                     1 Defendants’ qualified immunity claims requires further factual development.) The Court
                                     2 then dismissed all of Plaintiffs’ claims with leave to amend the Complaint as to Counts I,

                                     3 III, IV, V, and VI.
                                     4         Plaintiffs filed the Second Amended Complaint on April 17, 2018. The Defendants
                                     5 immediately sought to, again, dismiss the defendants on the basis of qualified immunity.
                                     6 This, despite the fact that there had been no “factual development” as the Court had
                                     7 required. The Defendants’ (second) Motion to Dismiss has been fully briefed and pending
                                     8 before the Court since May 18, 2018. See Docs. 83, 86, and 87.
                                     9         Both parties were obviously aware of the tight discovery deadlines and in fact filed
                                    10 a Joint Stipulated Motion to Stay Discovery pending the resolution of the Motion(s) to
                                    11 Dismiss in February 2018. Doc. 78. However, the Court did not rule on the joint motion
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 until after the deadline for written discovery had passed. Doc. 85, dated May 11, 2018.
      Phoenix, AZ 85004




                                               Based on this timeline, there was absolutely no reasonable manner in which
         480.999.4556




                                    13
                                    14 Plaintiffs could conduct discovery because there was no operative complaint until April
                                    15 17, 2018 when the Second Amended Complaint was filed. Because there is (another)
                                    16 Motion to Dismiss pending, Plaintiffs still aren’t sure which parties/claims it would be
                                    17 conducting discovery on.
                                    18         Plaintiffs do have documentary evidence that demonstrates that Defendants used
                                    19 objectively unreasonable force when executing the search warrant. But pursuant to Rule
                                    20 56(d) Fed. R. Civ. P., Plaintiffs are entitled to conduct additional discovery as to factual
                                    21 information that the officers were aware of at the time of the incident in order to address
                                    22 Defendants’ claim that they are all entitled to qualified immunity.
                                    23         Plaintiffs’ Response is supported by the following Memorandum of Points and
                                    24 Authorities, Plaintiffs’ Controverting Statement of Facts, Plaintiffs’ Separate Statement of
                                    25 Facts, the attached affidavit from attorney Jordan Wolff which is incorporated by reference,
                                    26 and the Court’s entire file in this matter.
                                    27
                                    28


                                                                                     2
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 3 of 14



                                     1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                     2      I.         FACTUAL BACKGROUND
                                     3           On December 17, 2014, after responding to a domestic disturbance call officers
                                     4 from the Casa Grande Police Department followed Abram Ochoa to the Denby home,
                                     5 located at 116 W 10th Street, Casa Grande Arizona (the “Property.”) Defendants’ Separate
                                     6 Statement of Facts (“SSOF”) ¶5. Officers believed that Ochoa was in the Property and
                                     7 began setting up a perimeter. SSOF ¶¶ 6, 10. At approximately 3:30 p.m. the Casa Grande
                                     8 Police Department contacted the Pinal County Sheriff’s Office requesting the SWAT team
                                     9 to go to the Property to assist. SSOF ¶ 17. At some point, the decision was made to breach
                                    10 the windows on the west side of the Property in order to place a “throw phone” that would
                                    11 be used to establish communication with Ochoa. SSOF ¶ 39. The bearcat was also used to
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 push open the front door using a front mounted ram. SSOF ¶ 44. Corporal Lujan drove the
      Phoenix, AZ 85004




                                    13 “bearcat” to drive over a chain link fence and breach two windows in order to introduce
         480.999.4556




                                    14 the “throw phone.” SSOF ¶ 40. Ochoa did not respond to the placement of the phone and
                                    15 he did not come out of the home. SSOF ¶ 43. The SWAT team deployed a robot into the
                                    16 Property to allow for visual observation of the interior of the Property. However, the robot
                                    17 malfunctioned, and Ochoa was not located. SSOF ¶ 47. The SWAT team introduced
                                    18 “chemical munitions” to the Property to get Ochoa to exit the Property. ¶ 49. Sergeant
                                    19 Lapre then shot 22 canisters of OC and CO into the Property. SSOF ¶ 52. Despite the use
                                    20 of such quantities of chemical munitions into a small home, Ochoa did not respond. SSOF
                                    21 ¶¶ 56, 58. Another robot was sent into the Property but its battery failed. SSOF ¶ 63. SWAT
                                    22 team developed a plan to go into the Property. SSOF ¶¶ 64, 65. Sergeant Skedel deployed
                                    23 two noise flash diversionary devices into the Property. SSOF ¶¶ 66, 67. SWAT team
                                    24 entered the Property but Ochoa was not inside. SSOF ¶¶ 68, 70. When SWAT entered the
                                    25 Property, they ransacked the home and destroyed Plaintiffs’ personal property. Plaintiffs’
                                    26 Statement of Facts (“PSOF”) ¶ 1. The Property was uninhabitable due to the destruction
                                    27 and incredible amounts of chemicals that were used. Plaintiffs had to stay at hotels for
                                    28 several months afterward. PSOF ¶ 2. Plaintiffs lived in the hotel and incurred significant


                                                                                     3
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 4 of 14



                                     1 costs in terms of laundry, groceries, and other items because their home was destroyed and
                                     2 was not habitable. PSOF ¶ 3. When the SWAT team entered the Property, they destroyed

                                     3 Plaintiffs’ record collection, tools, computers, and other valuable personal property that
                                     4 was not reasonably necessary to the search for Ochoa. PSOF ¶ 4.
                                     5
                                     6     II.      RELEVANT PROCEDURAL BACKGROUND
                                     7           Plaintiffs filed their First Amended Complaint on April 6, 2017. Doc. 31.
                                     8 Defendants filed their Motions to Dismiss on June 19, 2017 and July 10, 2017. Docs. 51 &
                                     9 58. Defendants’ Motions to Dismiss were fully briefed by August 21, 2017. See Docs. 59,
                                    10 61, 63, and 71.
                                    11           While the parties were briefing the Motions to Dismiss, this Court entered its Case
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Management Order on July 18, 2017. Doc. 60. The Case Management Order required the
      Phoenix, AZ 85004




                                    13 parties to participate if good faith settlement discussions by January 12, 2018, complete
         480.999.4556




                                    14 expert reports by February 2, 2018, and complete all expert depositions and written
                                    15 discovery by May 4, 2018.
                                    16           By February 1, 2018, this Court had not yet ruled on the pending Motions to
                                    17 Dismiss, so the parties filed a Joint Stipulation to Stay Discovery pending resolution of
                                    18 Both Motions to Dismiss. Doc. 78.
                                    19           On March 31, 2018, this Court entered its Order dismissing Plaintiffs’ Count 2 with
                                    20 prejudice and dismissed Plaintiffs’ remaining counts without prejudice. Doc. 80. As to the
                                    21 Defendants’ request for qualified immunity, the Court ruled:
                                    22                 “the Court finds that resolution of Defendants’ qualified
                                    23
                                                       immunity claims requires further factual development.
                                                       Because it is not apparent on the face of the Amended
                                    24                 Complaint, the Court cannot dismiss any claims solely on the
                                                       basis of qualified immunity at this time. See Groten v.
                                    25                 California, 251 F.3d 855, 851 (9th Cir. 2001).”
                                    26
                                                       Order, Doc. 80 at p. 4:9-11 (emphasis added).
                                    27
                                    28


                                                                                      4
                                             Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 5 of 14



                                     1           Plaintiff immediately filed a Second Amended Complaint on April 17, 2018.1 Doc.
                                     2 82. Defendants filed another Motion to Dismiss on May 1, 2018. Doc. 83. Three days later,

                                     3 the Case Management Deadline for expert depositions and written discovery passed
                                     4 without the parties having any idea which defendants and claims would potentially be
                                     5 dismissed. See Doc. 60 at p.2. Briefing for Defendants’ second Motion to Dismiss was
                                     6 completed on May 18, 2018. Docs. 86 & 87.
                                     7          On June 27, 2018, with the Motion to Dismiss still pending, Defendants requested
                                     8 an extension of time to file dispositive motions. Doc. 89. Without a ruling, the Defendants
                                     9 filed a Motion for Summary Judgment that restated the arguments made in their pending
                                    10 Motion to Dismiss. Doc. 90.
                                    11          On August 2, 2018, Plaintiffs filed a Motion to Stay the Motion for Summary
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Judgment (Doc. 95) citing the fact that discovery had not been completed because there
      Phoenix, AZ 85004




                                    13 have always been pending motions to dismiss in this case and that conducting discovery in
         480.999.4556




                                    14 earnest would violate the purpose of Rule 1 Fed. R. Civ. P. to construe and administer the
                                    15 Rules of Civil Procedure to secure “just, speedy, and inexpensive determination” of the
                                    16 claims. On January 22, 2019, the Court denied Plaintiffs’ Motion to Stay and ordered a
                                    17 Response by February 15, 2019.
                                    18          Today, Defendants’ fully briefed Motion to Dismiss is still pending. Plaintiff is
                                    19 unsure which defendants and claims, if any, would be dismissed pursuant to the Motion to
                                    20 Dismiss. The Motion to Dismiss addresses squarely the same issues presented in
                                    21 Defendants’ Motion for Summary Judgment. Further, Defendants have yet to answer the
                                    22 SAC. (See doc. 82.) Therefore, Plaintiffs respectfully request the Court deny Defendants’
                                    23 Motion for Summary Judgment permitting Plaintiffs have an opportunity to conduct
                                    24 discovery on any defendants who remain in the case subject to the Motion to Dismiss. See
                                    25 Fed. R. Civ. P. 56 Advisory Committee’s note (2010) (“Although the rule allows a motion
                                    26
                                    27   The Second Amended Complaint was filed just eighteen days before the close of the
                                         1

                                       discovery window. The second Motion to Dismiss, which is still pending, was filed four
                                    28 days before the close of the discovery window.


                                                                                    5
                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 6 of 14



                                     1 for summary judgment to be filed at the commencement of an action, in many cases the
                                     2 motion will be premature until the non-movant has had time to file a responsive

                                     3 pleading.”).
                                     4      III.   LEGAL ARGUMENT
                                                   a. Discovery Should Not Commence While A Motion To Dismiss Is
                                     5                Pending
                                     6
                                                It is undisputed that the Defendants have had, throughout the entire litigation,
                                     7
                                         pending motions to dismiss. Supra. It is also undisputed that the pending Motion to Dismiss
                                     8 could potentially dismiss all parties and claims. The Supreme Court has held that until the
                                     9 threshold issue of immunity is resolved, discovery should not proceed. Harlow v.
                                    10 Fitzgerald, 457 U.S. 800, 818 (1982); Anderson v. Creighton, 483 U.S. 635, 646 n. 6 (1987)
                                    11 (denial of discovery is appropriate on qualified immunity issue where actions alleged by
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 plaintiff are such that a reasonable officer could have believed they were lawful). Mitchell
      Phoenix, AZ 85004




                                         v. Forsyth, 472 U.S. 511, 526 (1985) (recognizing that “even such pretrial matters as
         480.999.4556




                                    13
                                         discovery are to be avoided if possible” before resolution of qualified immunity). Locally,
                                    14
                                         the Ninth Circuit has authorized the exercise of such discretion to stay all discovery when
                                    15
                                         a motion to dismiss presents questions of law for which factual discovery is neither
                                    16
                                         necessary nor appropriate. Rae v. Union Bank, 725 F.2d 478, 481 (9th Cir. 1984); Jarvis v.
                                    17 Regan, 833 F.2d 149, 155 (9th Cir. 1987) (discovery stay order proper pending motion to
                                    18 dismiss where fact discovery not necessary to address the motion).
                                    19          District Courts are loath to consider motions for summary judgment where there has
                                    20 been no opportunity to conduct discovery necessary to establish facts not in dispute. This
                                    21 is so because summary judgment is proper only after the non-moving party has been given
                                         “adequate time for discovery.” 1443 Chapin St., LP v. PNC Bank, Nat'l Ass'n, 258 F.R.D.
                                    22
                                         186, 187 (D.D.C. 2009) (internal quotation marks omitted); Bynum v. District of Columbia,
                                    23
                                         215 F.R.D. 1, 2 (D.D.C. 2003) (summary judgment rejected because “‘it would be
                                    24
                                         premature... when the discovery process, which has not even commenced, might yield
                                    25
                                         additional facts that might guide the Court's decision as to the merits of plaintiff's strip
                                    26 search claims.’”) quoting Bynum v. District of Columbia, 215 F.R.D. 1, 4, (D.D.C. 2003));
                                    27 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (summary judgment is proper
                                    28 only “as long as the plaintiff has had a full opportunity to conduct discovery”); see also


                                                                                      6
                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 7 of 14



                                     1 Lewis v. Fed. Reserve Bank of Atlanta-New Orleans Branch, 2004 WL 2035006, at *4
                                     2 (E.D. La. Sept. 10, 2004) (summarily denying summary judgment, even though movant

                                     3 produced affidavits in support, because Rule 56 “presupposes that a party opposing the
                                     4
                                         motion for summary judgment has had an adequate time for discovery of evidence of
                                         contradictory facts... [s]ummary judgment is not appropriate until after the plaintiff has had
                                     5
                                         a fair opportunity for discovery of information essential to its opposition to defendant's
                                     6
                                         motion.”) (citing Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313 (5th Cir. 1995) and
                                     7
                                         Celotex v. Catrett, 477 U.S. 317, 322 (1986) (summary judgment consideration appropriate
                                     8 only after “adequate time for discovery.”).
                                     9          Unsurprisingly, Defendants have taken opposite positions regarding discovery in
                                    10 this case. First, Defendants sought a stay of discovery because it would plainly contradict
                                    11 Fed. R. Civ. P. 1 to conduct discovery when their motions to dismiss based on qualified
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 immunity are pending before this Court. Doc. 78. Now, Defendants hang their hat on the
      Phoenix, AZ 85004




                                         fact that discovery is closed under the Case Management Order, suggesting that Plaintiffs
         480.999.4556




                                    13
                                         should not be permitted to conduct any discovery on the Second Amended Complaint. Of
                                    14
                                         course, the Second Amended Complaint was filed less than three weeks before the close
                                    15
                                         of discovery. This is hardly “adequate time for discovery.” Because the Motion to Dismiss
                                    16
                                         is still pending, Plaintiff still doesn’t know which parties or claims, if any, would be
                                    17 dismissed upon resolution of the Motion to Dismiss. Plaintiffs are obviously prejudiced
                                    18 because they don’t fully know which parties to seek discovery from.
                                    19
                                                   b. Requiring Plaintiffs to Respond to Defendants’ Motion for Summary
                                    20                Judgment Before the Court Rules on the Pending Motion to Dismiss
                                                      Contradicts the Federal Rules of Civil Procedure
                                    21
                                                Fed. R. Civ. P. 1 sets forth the scope and purpose of the Federal Rules of Civil
                                    22
                                         Procedure and provides the following: “These rules govern the procedure in all civil actions
                                    23
                                         and proceedings in the United States district courts, except as stated in Rule 81. They
                                    24
                                         should be construed and administered to secure the just, speedy, and inexpensive
                                    25
                                         determination of every action and proceeding.” (Emphasis added). Additionally, the
                                    26
                                         purpose of Fed. R. Civ. P. 12(b)(6) is to enable defendants to challenge the legal sufficiency
                                    27
                                         of a complaint without subjecting themselves to discovery. Rutman Wine Co. v. E & J
                                    28


                                                                                       7
                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 8 of 14



                                     1 Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (citations omitted). The Ninth Circuit has
                                     2 held that:

                                     3                   “[I]f the allegations of the complaint fail to establish the
                                     4
                                                         requisite elements of the cause of action, our requiring costly
                                                         and time consuming discovery and trial work would represent
                                     5                   an abdication of our judicial responsibility.” It is sounder
                                                         practice to determine whether there is any reasonable
                                     6                   likelihood that plaintiffs can construct a claim before forcing
                                     7
                                                         the parties to undergo the expense of discovery.

                                     8 Id. at 738 (quoting Havoco of America, Ltd. v. Shell Oil Co., 626 F.2d 549, 553 (7th
                                     9 Cir.1980).
                                    10             Requiring Plaintiffs to respond to the Motion is at odds with the just, speedy, and
                                    11 inexpensive determination of every action and proceeding. Fed. R. Civ. P. 1. Further, as
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 explained herein, Defendants’ Motion to Dismiss has challenge the legal sufficiency of
      Phoenix, AZ 85004
         480.999.4556




                                    13 Plaintiffs’ SAC. Defendants also acknowledged that the Motion is essentially a duplicate
                                    14 to their motion to dismiss (Doc. 91, n. 2). Given that the motion to dismiss is fully briefed,
                                    15 requiring the Plaintiffs’ to engage in time consuming and costly discovery to respond to
                                    16 Defendants’ Motion for Summary Judgment prior to the Court ruling on the Motion to
                                    17 Dismiss would directly conflict with Fed. R. Civ. P. 1 and “would represent an abdication
                                    18 of [the Court’s] judicial responsibility.” Rutman Wine Co., 829 F.2d 738 (citation omitted).
                                    19
                                             IV.      Plaintiffs Are Entitled to Discovery Pursuant to Rule 56(d) In Order To
                                    20                Prove That Defendants Are Not Entitled To Qualified Immunity

                                    21             In order for Plaintiffs to respond to Defendants’ Motion for Summary Judgment on

                                    22
                                         the issues of qualified immunity, Plaintiffs will need to 1) know the parties who are
                                         remaining in the case; and 2) conduct discovery to challenge assertions made in their
                                    23
                                         respective affidavits supporting the Motion for Summary Judgment. As explained above,
                                    24
                                         the (second) Motion to Dismiss is still pending. Plaintiff is unsure which Defendants are
                                    25
                                         still in the case.
                                    26             However, in order to respond to the Motion for Summary Judgment pursuant to this
                                    27 Court’s Order (Doc. 100), Plaintiff will need to conduct discovery as to the knowledge of
                                    28 the officers before and during the incident and understand how they came to know that


                                                                                        8
                                           Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 9 of 14



                                     1 information since the affidavits of the individual officers are frequently rote recitation of
                                     2 the prior affidavits. Plaintiff will also need to conduct discovery related to the various

                                     3 policies discussed in the affidavits.
                                     4            a. Qualified Immunity Standard
                                     5
                                              To determine whether an officer is shielded by qualified immunity, a court must
                                         consider two questions. The first is, taken in the light most favorable to the party asserting
                                     6
                                         the injury, do the facts alleged show the officer's conduct violated a constitutional right?
                                     7
                                         Saucier v. Katz, 533 U.S. 194, 201 (2001). If a constitutional violation occurred, a court
                                     8
                                         must further inquire whether the right was clearly established.
                                     9          For a constitutional right to be clearly established, its contours must be sufficiently
                                    10 clear that a reasonable official would understand that what he is doing violates that right.
                                    11 This is not to say that an official action is protected by qualified immunity unless the very
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 action in question has previously been held unlawful ... but it is to say that in the light of
      Phoenix, AZ 85004




                                    13 pre-existing law the unlawfulness must be apparent. Hope v. Pelzer, 536 U.S. 730, 739,
         480.999.4556




                                    14
                                         122 S.Ct. 2508, 153 L.Ed.2d 666 (2002) (citing Anderson v. Creighton, 483 U.S. 635, 640,
                                         107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)) (internal citations omitted). “In order to find that
                                    15
                                         the law was clearly established ... we need not find a prior case with identical, or even
                                    16
                                         ‘materially similar’ facts. Our task is to determine whether the preexisting law provided
                                    17
                                         the defendants with ‘fair warning’ that their conduct was unlawful.” Flores v. Morgan Hill
                                    18 Unified Sch. Dist., 324 F.3d 1130, 1136–37 (9th Cir.2003) (citing Hope, 536 U.S. at 740,
                                    19 122 S.Ct. 2508). Thus, the specific, alleged conduct in this case need not have been
                                    20 previously and explicitly deemed unconstitutional, but existing case law must have made
                                    21 it clear. Kennedy v. City of Ridgefield, 439 F.3d 1055, 1065 (9th Cir. 2006).
                                    22          In determining whether the law put a defendant on notice, a court does "not require
                                         a case directly on point, but existing precedent must have placed the statutory or
                                    23
                                         constitutional question beyond debate." al-Kidd, 131 S.Ct. at 2083. The court must "survey
                                    24
                                         the legal landscape," including "all available decisional law" if there is no binding
                                    25
                                         precedent. Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996) (internal quotation marks
                                    26
                                         omitted). "A public official is not entitled to qualified immunity when the contours of the
                                    27 allegedly violated right were sufficiently clear that a reasonable official would understand
                                    28


                                                                                       9
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 10 of 14



                                     1 that what he [was] doing violate[d] that right." Osolinski v. Kane, 92 F.3d 934, 936 (9th
                                     2 Cir.1996) (alterations in the original) (internal quotations omitted).

                                     3
                                                   b. Use Of Battering Rams Is Objectively Unreasonable And This Court
                                     4                Should Permit Discovery Related To The Officers’ Knowledge of Facts
                                                      At The Time Of The Siege
                                     5          In Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), the

                                     6
                                         Supreme Court held that "a free citizen's claim that law enforcement officials used
                                         excessive force in the course of making an arrest, an investigatory stop, or other 'seizure'
                                     7
                                         of his person" is "properly analyzed under the Fourth Amendment's 'objective
                                     8
                                         reasonableness' standard." Id. at 388, 109 S.Ct. at 1867-68. The Court set forth a non-
                                     9
                                         exhaustive list of factors to be considered in evaluating whether the force used to effect a
                                    10 particular seizure is reasonable: we must pay careful attention to (1) the severity of the
                                    11 crime at issue; (2) whether the suspect poses an immediate threat to the safety of the officers
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 or others; and (3) whether the suspect actively resists detention or attempts to escape. Id.
      Phoenix, AZ 85004




                                    13 (citing Tennessee v. Garner, 471 U.S. 1, 8-9, 105 S.Ct. 1694, 1699-1700, 85 L.Ed.2d 1
         480.999.4556




                                    14 (1985)). In Alexander v. City and County of San Francisco, 29 F.3d 1355 (9th Cir.1994),
                                    15
                                         the Ninth Circuit explained the essence of the Graham objective reasonableness analysis
                                         which is "the force which was applied must be balanced against the need for that force: it
                                    16
                                         is the need for force which is at the heart of the Graham factors." Id. at 1367.
                                    17
                                                In Liston v. County of Riverside, 120 F.3d 965 (9th Cir., 1997), the Ninth Circuit
                                    18
                                         reversed the District Court’s granting of qualified immunity for officers who used a
                                    19 battering ram to enter a property and were also alleged to have used excessive force when
                                    20 they ransacked the home, destroying personal property inside. In doing so, the Ninth
                                    21 Circuit ruled, “It is for the finder of fact to determine the reasonableness of the force used
                                    22 in this case, and that can be done only upon a fully developed record.”
                                    23          The Defendants admit that they used the “bearcat” vehicle to roll over Plaintiffs’
                                         chain link fence, breach two windows and break into the front door. SSOF ¶¶ 39, 40, 44.
                                    24
                                         Depending upon the facts of the case, use of a battering ram – or worse yet, a vehicle
                                    25
                                         outfitted with a battering ram – can constitute unreasonable and unconstitutional force.
                                    26
                                         Moreover, the nature of the damages as demonstrated by the images from the Denby home
                                    27
                                    28


                                                                                      10
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 11 of 14



                                     1 after the incident constitute issues of fact as to the amount of force used by the SWAT team
                                     2 when they arrived.

                                     3          As explained above, the Plaintiffs have never had a reasonable opportunity to

                                     4
                                         conduct discovery since the Second Amended Complaint was filed eighteen days before
                                         the close of discovery. In order to respond to Defendants’ Motion for Summary Judgment,
                                     5
                                         the Plaintiffs must be afforded a chance to conduct discovery as to the objective
                                     6
                                         reasonableness of the officers’ actions – separate from the self-serving statements included
                                     7
                                         in their individual affidavits.
                                     8              c. Excessive Destruction Of Plaintiffs’ Property Is Objectively
                                     9                 Unreasonable And This Court Should Permit Discovery Related To The
                                                        Officers’ Knowledge of Facts At The Time Of The Entry Into The Property
                                    10
                                                “We have held that "officers executing a search warrant occasionally `must damage
                                    11
                                         property in order to perform their duty.' " Liston, 120 F.3d at 979 (quoting Dalia v. United
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
                                         States, 441 U.S. 238, 258 (1979)). Therefore, the destruction of property during a search
      Phoenix, AZ 85004
         480.999.4556




                                    13 does not necessarily violate the Fourth Amendment. United States v. Becker, 929 F.2d 442,
                                    14 446 (9th Cir. 1991). Rather, "only unnecessarily destructive behavior, beyond that
                                    15 necessary to execute a warrant effectively, violates the Fourth Amendment." Mena v. City
                                    16 of Simi Valley, 226 F.3d 1031 (9th Cir., 2000) quoting Liston, 120 F.3d at 979; see also
                                    17 Becker, 929 F.2d at 446.
                                                In Mena, 226 F.3d 1031 (9th Cir., 2000), the Ninth Circuit affirmed the denial of
                                    18
                                         qualified immunity for officers who, according to Plaintiffs, callously and needlessly
                                    19
                                         ransacked the Mena’s home and destroyed their property – much like is alleged in this case.
                                    20
                                                Depending upon the facts of the case, use of twenty-two canisters of chemical munitions
                                    21 and the destruction of a Plaintiffs’ property can constitute unreasonable and unconstitutional force.
                                    22 The images from the Denby home as well as the documents demonstrating that Denby’s home was
                                    23 uninhabitable after the incident constitute issues of fact as to the amount of force used by the
                                       SWAT team when they arrived. PSOF ¶¶ 2 - 5. It can also be considered to be objectively
                                    24
                                       unreasonable and unconstitutional level of force to use so many gas canisters when the first batch
                                    25
                                       of chemical munitions did not achieve a result. SSOF ¶¶ 52, 56, 58.
                                    26        Of course, the Plaintiffs have not had a reasonable opportunity to conduct discovery
                                    27 as to the actions of the officers while in the home. Plaintiffs have a clear idea that the
                                    28 officers ransacked the home and destroyed property because they have pictures of the total


                                                                                         11
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 12 of 14



                                     1 destruction. See Exhibit 2. As to specific allegations against specific officers, the Ninth
                                     2 Circuit has, in some circumstances, denied summary judgment even though plaintiffs could

                                     3 not state with certainty which officers had violated their rights. Liston, 120 F.3d 965, 981
                                     4
                                         (9th Cir., 1997). See also Rutherford v. City of Berkeley, 780 F.2d 1444, 1448 (9th
                                         Cir.1986) (holding in police brutality case that a jury could reasonably conclude that three
                                     5
                                         officer defendants "were participants in punching or kicking" plaintiff, even though
                                     6
                                         defendants denied assaulting plaintiff and plaintiff could not state that specific defendants
                                     7
                                         punched or kicked him). Given that the Second Amended Complaint was filed only
                                     8 eighteen days before the close of discovery, Plaintiff did not have a fair or reasonable
                                     9 opportunity to conduct discovery as to the reasonableness of the officers’ actions and
                                    10 explaining how the Plaintiffs’ property was destroyed. Plaintiff is entitled to conduct
                                    11 discovery once the Motion to Dismiss is resolved.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
                                                    d. Discovery That Would Be Sought
      Phoenix, AZ 85004




                                                 As explained in detail above, Plaintiffs have not been able to reasonably pursue discovery
         480.999.4556




                                    13
                                         because at all times there have been pending motions to dismiss. and are thus unable to produce
                                    14
                                         facts to oppose the Defendants’ Motion for Summary Judgment. Pursuant to Rule 56(d) Fed. R.
                                    15
                                         Civ. P., Plaintiffs have attached a declaration from attorney Jordan Wolff explaining the nature
                                    16 and type of discovery that will allow Plaintiffs to fully respond to the Defendants’ Motion for
                                    17 Summary Judgment on qualified immunity. Mr. Wolff’s declaration is included as Exhibit 1.
                                    18      V.      Plaintiffs Are Entitled to Discovery Pursuant to Rule 56(d) In Order To
                                    19
                                                    Prove That The Governmental Entity Defendants Have Unconstitutional
                                                    Policies, Practices, and Procedures
                                    20
                                                 Because Plaintiffs have not had a reasonable opportunity to conduct discovery in
                                    21 this case, the Plaintiffs have been unable to review Casa Grande and Pinal County’s various
                                    22 policies regarding the use of force. Likewise, Plaintiff has not been able to conduct
                                    23 discovery as to history of other investigations, incidents of arrest, or SWAT team
                                    24 operations necessary to refute the self-serving statements contained in the individual
                                    25 officers’ affidavits. Exhibit 1 contains an affidavit that explains in detail the nature and
                                         type of discovery that Plaintiffs would undertake to demonstrate that there are triable issues
                                    26
                                         of fact as to Plaintiffs’ unconstitutional policies, practices, and customs claims as well as
                                    27
                                         Casa Grande and Pinal County’s failure to train their agents and employees.
                                    28


                                                                                         12
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 13 of 14



                                     1     VI.      CONCLUSION
                                     2           For the foregoing reasons, the Court should deny Defendants’ Motion for Summary
                                     3 Judgment or defer Plaintiffs’ Response to Defendants’ Motion for Summary until the Court
                                     4 has ruled on the pending Rule 12(b)(6) motion and permitted Plaintiff to conduct discovery
                                     5 as to Defendants’ claim that they are entitled to qualified immunity.
                                     6
                                                              RESPECTFULLY SUBMITTED this 15th day of February 2019.
                                     7
                                                                                 MILLS + WOODS LAW, PLLC
                                     8                                           By    /s/ Sean A. Woods
                                                                                     Sean A. Woods
                                     9
                                                                                     Robert T. Mills
                                    10                                               Jordan C. Wolff
                                                                                     5055 N. 12th Street, Suite 101
                                    11                                               Phoenix, AZ 85014
                                                                                     Attorneys for Plaintiffs
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                    13
                                          Case 2:17-cv-00119-SPL Document 101 Filed 02/15/19 Page 14 of 14



                                     1                                  CERTIFICATE OF SERVICE
                                     2         I hereby certify that on February 15, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 James M. Jellison
                                     6 Sims Murray Jellison, LTD.
                                         3101 North Central Avenue, Suite 870
                                     7 Phoenix, AZ 85012
                                         Attorney for Attorney for Defendants City of Casa Grande, Pinal County, Paul Babeu,
                                     8 Francisco Lujan, Kent Horn, David Engstrom, Mark McCabe, Jacob Robinson, C.
                                     9 Western, Michael Wilson, Garric Berry, Jane Doe Berry, Christopher Lapre, Sgt. Gragg,
                                         and Rory Skedel
                                    10
                                    11         /s/ Jordan C. Wolff
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                     14
